L COOKS, J.,
concurs in part, dissents in part.
I disagree with the portion of the opinion directing that the sentence be corrected to require all thirty years be served without the benefit of parole. The trial judge is not powerless to deviate from the mandatory minimum if he deems it excessive as applied to this particular defendant. The trial judge need only articulate a basis for the deviation. State v. Lindsey, 1999-3302 (La.10/17/00), 770 So.2d 339. The ease should be remanded to the trial court to correct the sentence as statutorily required or to articulate reasons for the downward deviation. In all other respects, I agree with the majority opinion.